Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust to acquire Titan Exploration Ltd. creating dominant position in strategic southwest Saskatchewan trend CALGARY, Oct. 18 /CNW/ - (TSX - CNE.UN; NYSE - CNE) Canetic Resources Trust ("Canetic") is pleased to announce that it has entered into a pre-acquisition agreement (the "Agreement") with Titan Exploration Ltd. ("Titan") pursuant to which Canetic will make an offer to acquire all of the issued and outstanding shares of Titan in exchange for 0.1917 of a Canetic trust unit ("Canetic Unit") for each Titan Class A Share (TTN.A) and 0.6609 of a Canetic Unit for each Titan Class B Share (TTN.B). The total transaction value is approximately $116 million including Titan's net debt of approximately $17.5 million. It is expected that approximately 6.5 million Canetic Units will be issued to effect the acquisition. The Board of Directors of Titan has unanimously agreed to support the offer and has unanimously resolved to recommend that all Titan shareholders tender their shares in acceptance of Canetic's offer. FirstEnergy Capital Corp. acted as exclusive financial advisor to Titan with respect to the transaction and has provided Titan's Board of Directors with its verbal fairness opinion that the consideration to be received by Titan's shareholders pursuant to the offer is fair, from a financial point of view, to Titan shareholders. The Agreement provides for a non-completion fee of $3.5 million, payable by Titan to Canetic in certain circumstances and a non-completion fee of $1.7 million, payable by Canetic to Titan in certain circumstances. The Agreement also contains customary non-solicitation covenants and Titan has reserved the right, subject to certain conditions, to respond to superior proposals, which Canetic has the right to match. In connection with the offer, directors and shareholders of Titan holding approximately 11 percent of the Class A Shares of Titan and 9 percent of the Class B Shares of Titan (each on a fully diluted basis) will enter into lock-up agreements with Canetic pursuant to which they will agree to tender their Titan shares to the offer. Full details of the offer will be included in a take-over bid circular and related documents that are expected to be filed with securities regulators and mailed to all Titan shareholders on or before November 15, 2007. Under the terms of the Agreement, Canetic's obligation to take-up and pay for the Titan Class A shares and Titan Class B shares is subject to a number of customary conditions, including the deposit of at least 66 2/3 percent of outstanding Titan Class A shares and Titan Class B shares (on a fully diluted basis) to the offer and the receipt of all required regulatory approvals. Upon completion of the Titan acquisition, Canetic will acquire production of over 1,800 barrels of oil equivalent ("boe") per day, weighted 63 percent to oil, and a Canetic estimated 7.3 million boe per day of proved plus probable reserves with a Reserve Life Index ("RLI") of approximately 11 years.
